Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1 and 24 to correct minor informalities, as such, the previous claim objections are withdrawn.
	Applicant has amended claims 1, 29 and 55 to remove limitation “and causes said dielectrophoretic filter to act as a power source” to overcome the previous 112 rejections, as such, the previous 112 claim rejections are withdrawn.
	Claims 1-2,5-6,11,24-25,29-32,37,55-59 and 61 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, limitation “the respiratory sensor configured to monitor air quality within the inner volume” in lines 2-3 renders claim indefinite. It is unclear the scope of the claim that the respiratory sensor being configured to monitor air quality. Is this respiratory sensor incorporated with a pollution sensor to monitor air quality because the plain meaning/function of a respiratory sensor is just to monitoring a user’s respiration not monitoring air quality? This is also consistent with the Applicant’s disclosure of “respiratory sensor 24 can be used to monitor the user’s own respiration” ([0093]) and “respiratory sensor 24 can be used to monitor the user's breathing, for example, by detecting the flow of the user's breath, or the presence or concentration of particular particles within the user's breath” ([0099]). In view of the cited disclosure, if any prior arts that disclose sensors that sensing a pollutant level to monitor air quality can be called a respiratory sensor. If the Applicant meant to claim that the respiratory sensor is configured to monitor the user’s own respiration, the Applicant is suggested to amend to claim so.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 11, 24-25, 29-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (U.S. Patent 2,067,822 hereinafter Biederman) in view of Bangera et al. (U.S. Publication 2013/0104733 hereinafter Bangera) and Aine (U.S. Patent 3,980,541 hereinafter Aine).
Regarding claim 1, Biederman discloses a face mask comprising: a body (Fig. 1, Pg. 1, Col. 1, Ln. 52: mask 1) sized and shaped to be placed over a user's mouth, the body having an inner volume (Figure 2 shown the mask in the side-way view, the inner volume of the mask) that surrounds the user's mouth when the body is placed over the user's mouth (Pg. 1, Col.1, Lns. 52-54); a first electrode (Fig.2, Pg. 1, Col. 2, Lns. 28-30: screen 11) located on the body (Figure 2 shown this configuration), the first electrode (Fig. 2, Col.2, Lns. 27-31: screen 11 is electrical polarized) configured to allow air to pass between the inner volume of the body (Col. 1, Lns 52-54 and Col. 2, Lns. 17-19: the screen is a fine mesh and let air pass through the mask to reach the mask wearer) and an outside environment when the body is placed over the user's mouth; and a second electrode (Fig. 2, Pg. 1, Col.2, Lns. 27-31: screen 12 is electrical polarized) located on the body, the second electrode (Fig. 2: screen 12) configured to allow air to pass between the inner volume of the body and the outside environment when the body (Pg.1, Col. 1, Lns. 52-54 and Col. 2, Lns. 17-19: the screen is a fine mesh and let air pass through the mask to reach the mask wearer) is placed over the user's mouth, wherein the first and second electrodes create an electric field gradient (Pg.1, Col. 2, Lns. 40-41: two oppositely polarized screens are provided) as air passes between the inner volume of the body and the outside environment; and an insulation (Col. 2, Lns.26-27: screens 11 and 12 are insulated from each other) located between the first electrode and the second electrode (Pg.1, Col. 2, Lns.26-27: screens 21 and 22 are insulated from each other, as such the insulation must be between the first and second electrodes); and said mask capable of filtering microbes of infectious disease from air (Pg. 1, Col. 1, Lns. 25-40, Col. 2, Lns. 28-31 and Pg.2, Col. 1, Lns.1-3: the charged screens 11 and 12 are able to remove deleterious and floating substances from the air which include microscopic pollens and since the screens are polarizable, it is capable of neutralized microbes infectious disease from air since they carried positive or negative charge) passed between said outside environment and said inner volume of the body.
Biederman silent whether the insulation between the first and the second electrode is mesh and said mask activated when breathing through the first and the second electrodes.
However, since Biederman already disclosed there is an insulation between the first and second electrodes (screens 11 and 12) and as the mask wearer inhaling, air drawn in and pass through the first electrode, the insulator and the second electrode. In addition, Aine discloses electrode structures a fluid filtration system and also teaches an insulating mesh (Col. 14 Lns. 49-51: separated by perforated insulative sheets 97) between the first and second electrode (Col. 14, Lns. 49-51) while allow the fluid to pass through the electrodes (Col. 14, Lns. 34-35: fluid flow is radial).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s insulator to be mesh insulator in view of Richardson’s disclosure of perforated insulation, as an obvious alternative configuration for an ordinally skill practitioner in the art to modify and because the mesh insulation equivalently provide insulation between two electrodes and still allow fluid to flow through the electrodes.
Bangera discloses an air-treatment mask system includes at least one pollutant sensor and control electrical circuitry that mounted inside the mask ([0027]: pollutant sensor 110 and 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s face mask to be activated when breathing through the first and the second electrodes, as taught by Bangera, for the benefit of extending battery life as the filtering only active when a certain level of pollution is detected.
Regarding claim 2, Biederman, as modified, discloses the face mask of claim 1, wherein the first electrode (Biederman’s Fig. 2) and the second electrode include mesh structures (Col. 2, Lns. 17-19: consists of extremely fine metal mesh screen).
Regarding claim 5, Biederman as modified, disclose the face mask of claim 1, wherein at least one of the first and second electrodes is configured to be adjusted based on feedback from a sensor ([0027]: pollution sensor 110; [0029]: the control electrical circuity 114 activates the active air filter 200 based on a pollution level sensed by the pollutant sensor 110 when the user breath in the ambient air; as modified, this would active the Biederman’s screens 11 and 12).

Biederman does not disclose wherein the at least one of the first and second electrodes is adjusted by electromagnetics.
However, Bangera teaches that the at least one of the active air filters (Fig. 2B, [0033]: a plurality of air filters 200n and2001) is adjusted by electromagnetics ([0023]: a wireless connection between the circuit and the air treatment device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to add to Biederman, that the at least one of the first and second electrodes is adjusted by electromagnetics, as taught by Bangera, to allow the mask to be activated when a pollution sensor from a distance detects pollutants that are above a threshold (Bangera’s [0027]).
Regarding claim 11, Biederman, as modified, discloses the face mask of claim 5, wherein the sensor (Biederman’s Fig. 1, [0027]: pollutant sensor 110) includes an environmental pollution sensor ([0021]: pollutant sensor 110) configured to monitor air quality of an outside environment (Biederman’s [0021]: at least one sensor 110 exposed to the ambient air…sensing the air pollution). 
Regarding claim 24, Biederman, as modified, discloses the face mask of claim 1, which is configured to alternate between a passive state and an active state ([0026]-[0027]: face mask activates when a detected pollution level is above a threshold level and when it is not active then it would be in its passive state).
Regarding claim 25, Biederman, as modified, discloses the face mask of claim 1, wherein an active state is triggered when the user breathes into the inner volume of the body 
Regarding claim 29, Biederman discloses a face mask comprising: a body (Fig. 1, Col. 1, Ln. 52: mask 1) sized and shaped to be placed over a user's mouth, the body having an inner volume that surrounds the user's mouth when the body is placed over the user's mouth (Col.1, Lns. 52-54); and a dielectrophoretic filter (Fig. 2, Col.2, Lns. 27-31: screens 11 and 12 are opposite polarized screens and as the particles from ambient air drawn in the mask and the opposite polarized screens suspend the charge of the particles, the polarized screens 11 and 12 and particles function as a dielectrophoretic filter) located on the body (Figure 2 shown this configuration), the dielectrophoretic filter configured to allow air to pass between the inner volume of the body and the outside environment when the body is placed over the user's mouth (Col. 1, Lns 52-54 and Col. 2, Lns. 17-19: the screen is a fine mesh, as such they will let air pass through the mask to reach the mask wearer); and said dielectrophoretic filter is capable of suspending microbes of infectious disease (Col. 1, Lns. 25-40, Col. 2, Lns. 45-51 and Col.3, Lns.1-3: the charged screens 11 and 12 are able to remove deleterious and floating substances from the air which include microscopic pollens and since the screens are polarizable, it is capable of neutralizing  microbes infectious disease from air since they carried positive or negative charge) from air passed between said outside environment and said inner volume of the body.

However, Bangera teaches a sensor located on the body ([0027]: pollutant sensor 110 and control electrical circuitry 114 mounted on the inside of the mask body 104); wherein the filter is adjustable based on feedback from the sensor ([0029]: the control electrical circuity 114 activates the active air filter 200 based on a pollution level sensed by the pollutant sensor when the user breath in the ambient air); said face mask activated when breathing through the filter ([0027] and [0029]: the mask does not activate unless a threshold of level of pollutants are present and the level of the pollutant is detected by the pollutant sensor 110 that mounted inside the body mask, as such only when the user breathing in through the dielectrophoretic filter/screens 11 and 12, the pollutant level would be detected and the mask would be then activated ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s mask to have a sensor located on the body and wherein the dielectrophoretic filter is adjustable based on feedback from the sensor; said face mask activated when breathing through first and second electrodes of the dielectrophoretic filter, as taught by Bangera, to save energy when air filtration is not needed. 
Regarding claim 30, Biederman, as modified, discloses the face mask of claim 29, wherein the dielectrophoretic filter includes the first electrode and the second electrode (Biederman’s Figure 2: screen 11 and 12 are opposite polarized), and wherein at least one of the first electrode and the second electrode is adjustable based on the feedback from the sensor (Bangera’s [0029]: the control electrical circuity 114 activates the active air filter 200/screens 11 and 12 based on a pollution level sensed by the pollutant sensor 110 when the user breath in the ambient air).
Regarding claim 31, Biederman, as modified, discloses the face mask of claim 30.
Biederman does not disclose wherein the at least one of the first and second electrodes is adjusted by electromagnetics.
However, Bangera teaches that the at least one of the active air filters (Fig. 2B, [0033]: a plurality of air filters 200n and2001) is adjusted by electromagnetics ([0023]: a wireless connection between the circuit and the air treatment device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to add to Biederman, that the at least one of the first and second electrodes is adjusted by electromagnetics, as taught by Bangera, to allow the mask to be activated when a pollution sensor from a distance detects pollutants that are above a threshold (Bangera’s [0027]).
Regarding claim 32, Biederman, as modified, discloses the face mask of claim 29, wherein the sensor includes an environmental pollution sensor configured to monitor air quality of an outside environment ([0027]: pollutant sensor 110 could be mounted to the outside of the mask and monitor the ambient air).
Regarding claim 37, Biederman, as modified, discloses the face mask of claim 29, wherein the sensor includes a respiratory sensor (see 112b rejection above for claim interpretation; Bangera’s sensor 110) located on the mask [0027]: mount in the inside of the .

Claims 55-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Bangera and Richardson (U.S. Publication 2002/0190866 hereinafter Richardson).
Regarding claim 55, Biederman discloses a method of using a face mask comprising: placing a body (Fig. 1, Col. 1, Ln. 52: mask 1) over a user's mouth so that an inner volume of the body surrounds the user's mouth (Col.1, Lns. 52-54), the body including a dielectrophoretic filter (Fig. 2, Col.2, Lns. 27-31: screens 11 and 12 are opposite polarized screens and as the particles from ambient air drawn in the mask and the opposite polarized screens suspend the charge of the particles, the polarized screens 11 and 12 and particles function as a dielectrophoretic filter) sized and shaped to allow air to pass between the inner volume of the body and the outside environment when the body is placed over the user's mouth (Col. 1, Lns 52-54 and Col. 2, Lns. 17-19: the screen is a fine mesh and let air pass through the mask to reach the mask wearer); causing the dielectrophoretic filter to create an electric field gradient (Col. 2, Lns. 40-41: two oppositely polarized screens are provided) as air passes between the inner volume of the body and the outside environment which suspends microbes of infectious disease from air passed between said outside environment and said inner volume of the body (Col. 1, Lns. 25-40, Col. 2, Lns. 28-31 and Col.3, Lns.1-3: the charged screens 11 and 12 are able to remove deleterious and floating substances from the air which breathing air from the outside environment through the dielectrophoretic filter (Col.1, Lns. 52-54); 
Biederman silent as wherein 5activating said mask when breathing through first and second electrodes of said dielectrophoretic filter; and monitoring the user's respiration.
However, Bangera discloses an air-treatment mask system includes at least one pollutant sensor and control electrical circuitry that mounted inside the mask ([0027]: pollutant sensor 110 and control electrical circuitry 114 mounted on the inside of the mask body 104) and also teaches activating mask ([0029]: the control electrical circuity 114 activates the active air filter 200 based on a pollution level sensed by the pollutant sensor when the user breath in the ambient air) when breathing through the first and the second electrodes (this claim limitation does not preclude activating the mask when breathing through the first and second electrodes at later breaths than the first breath. In other words, if a prior art discloses that, during a course of breathing, the mask is activated due to the breathing, then the disclosure read on the claim limitation and Bangera’s disclosure disclosed this).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s method to include activating mask when breathing through the first and the second electrodes, as taught by Bangera, for the benefit of extending battery life as the mask is only active when a certain level of pollution is detected.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s method to include monitoring a user’s respiration, as taught by Richardson, for checking if the mask is being worn and providing an indication of the efficacy of the filter mask ([0017]).
Regarding claim 56, Biederman, as modified, discloses the method of claim 55, wherein causing the dielectrophoretic filter to create an electric field gradient is caused by breathing into the inner volume (Bangera’s [0027]: by user’s breathing, when a higher than a threshold pollution level of the drawn air is detected by the pollutant sensor 110, the filters are activated, which Biederman’s dielectrophoretic filter/polarized fine mesh screens 11 and 12 are activated which creating an electric field gradient).
Regarding claim 57, Biederman, as modified, discloses the method of claim 55, wherein causing the dielectrophoretic filter to create an electric field gradient includes activating an electronic trigger (Bangera’s [0027]: since filters are activated by a signal from the detected pollution level by the electric circuitry 114, the electric circuitry 114 activates an electronic trigger to turn on Biederman’s dielectrophoretic filter/fine mesh polarized screens 11 and 12).
Regarding claim 58, Biederman, as modified, discloses the method of claim 55.
Biederman does not disclose a method step of monitoring air quality of the outside environment.
the method step of monitoring air quality outside environment ([0063]: the method 1000 includes an act of sensing at least one air pollutant in the ambient air to be breathed by the user).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s method to include the step of monitoring air quality of the outside environment, as taught by Bangera, to determine if the facemask needs to be activated to filter ambient air.
Regarding claim 59, Biederman, as modified, discloses the method of claim 58.
Biederman as modified does not disclose the method step of adjusting one of the first and second electrodes of the dielectrophoretic filter based on the air quality of the outside environment.
However, Bangera teaches adjusting the filters based on the air quality of the outside environment ([0031]: configured to vary the filtration strength of the filter based on the monitored pollutant level; this modification would vary the filtration strength of Biederman’s first electrode/screen 11 and second electrode/screen 12).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Biederman’s method to include the step of adjusting the filters based on the air quality of the outside environment, as taught by Bangera, to allow fora stronger filter when there is more pollutant in the environment.
Regarding claim 61, Biederman, as modified, discloses the method of claim 55.
Biederman as modified does not explicitly disclose the method step of adjusting one of the first and second electrodes of the dielectrophoretic filter based on the user's respiration.


Response to Arguments
Regarding Applicant’s argument of the limitation “respiratory sensor is configured to monitor air quality within the inner volume” of claim 37 on pages 12-23 of the Remarks dated 05/26/2021, the Examiner agrees the 112(a) written description is overcame based on the cited original disclosure. However, the a 112(b) claim rejection is still warranted. Please see the 112(b) claim rejection above for more detail.
Regarding Applicant’s argument of Biederman in view of Bangera does not recite independent claims 1, 29 and 55 on page 55 of the Remarks dated 05/26/2021 are moot as the arguments was partially based on limitation “causes the dielectrophoretic filter to act as a power source” that had been removed by the Applicant’s amendment. Claim 1 currently being rejected under U.S.C 103 by Biederman in view of Bangera and Aine. Please see the claim rejection and explanation of claim interpretation of limitation “said face mask activated when 
Regarding Applicant’s argument of the Biederman’s polarizable fine metal mesh screens are not disclose suspending microbes of infectious disease from air on page 16 of the Remarks dated 05/26/2021, the Examiner respectfully disagreed. Biederman’s is able to suspend microbes (Biederman’s Pg.1, Col. 1, Lns. 20-40 discussed the advantage of being able to filter out microscopic size pollen and also particles in the air by neutralized its charge which is similar to Applicant’s configuration), as such Biederman’s filter is capable of suspending microbes of infectious disease.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785